     Case 20-18862      Doc 37     Filed 01/27/21 Entered 01/27/21 10:41:25          Desc Main
                                     Document     Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 IN RE:                                             CASE NO. 20-18862

 William A. Hubble;                                 CHAPTER 13
 Kimberly M Hubble;
                                                    JUDGE LaShonda A. Hunt
 Debtor(s).


        OBJECTION TO CONFIRMATION OF PLAN FILED DECEMBER 29, 2020

         MTGLQ Investors, LP, hereinafter referred to as “Creditor”, by and through its attorneys,
Diaz Anselmo Lindberg, LLC, objects to the confirmation of the Chapter 13 plan for the
following reasons:

1.       This Court has jurisdiction pursuant to 28 U.S.C.§ 1334 and the general orders of the
         Northern District of Illinois.

2.       Venue is fixed in this Court pursuant to 28 U.S.C. § 1409.

3.       This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(L).

4.       The debtors filed a petition for relief under Chapter 7 on October 18, 2020. This case was
         converted to a Chapter 13 on December 18, 2020.

5.       MTGLQ Investors, LP holds a mortgage secured by a lien on debtors' real estate commonly
         known as 1861 Royal Lane, Aurora, Illinois 60503.


6.       The loan matured on September 1, 2020 and is now fully due and owing.

7.       Debtors’ Chapter 13 Plan provides for Debtors to make on-going maintenance payments
         to creditor in the amount of $450.00 per month.


8.       As the loan has matured, creditor will be filing a fully secured claim for an estimated
         $44,691.20.
     Case 20-18862            Doc 37         Filed 01/27/21 Entered 01/27/21 10:41:25     Desc Main
                                               Document     Page 2 of 2



9.        The Chapter 13 plan does not provide that the Creditor will be paid its total debt of
          $44,691.20 plus interest over the course of the Bankruptcy. Therefore, the plan does not
          comply with 11 U.S.C. § 1325(a)(5)(B).


10.       Further, the Chapter 13 plan is not feasible as it will not complete within 5 years. Therefore,
          the plan does not comply with the requirements of 11 U.S.C. § 1322(d).


          WHEREFORE, Creditor prays for entry of the attached Order Denying Confirmation of
the Chapter 13 plan.

                                                          MTGLQ Investors, LP


                                                          /s/ Nisha B. Parikh
Nisha B. Parikh | ARDC #6298613
Crystal V. Caceres | ARDC #6300765
Theodore Konstantinopoulos | Ohio Bar #0065542
Diaz Anselmo Lindberg LLC
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
ILbankruptcy@dallegal.com
Firm File Number: B20120037
This law firm is deemed to be a debtor collector.
